 

 



Exhibit 10.1

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Third Amendment to Amended and Restated Credit Agreement (this “Amendment”)
dated as of August 21, 2015, is by and among EVERYDAY HEALTH, INC., a Delaware
corporation (“EDH”), EVERYDAY HEALTH MEDIA, LLC, a Delaware limited liability
company (“EDH Media”), MEDPAGE TODAY, L.L.C., a New Jersey limited liability
company (“MedPage” and together with EDH, EDH Media, and MedPage, individually
and collectively, jointly and severally, the “Borrower”), DOCTORDIRECTORY.COM,
LLC, a Delaware limited liability company (“DoctorDirectory”), Cambridge
BioMarketing Group, LLC, a Delaware limited liability company (“Cambridge”, and
together with DoctorDirectory, individually and collectively, jointly and
severally, the “Guarantor”), the several banks and other financial institutions
or entities party to this Amendment as a “Lender” hereunder (each a “Lender”
and, collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Administrative Agent”), SVB, as the Issuing Lender (as defined in the
Credit Agreement referred to below), and SVB, as the Swingline Lender (as
defined in the Credit Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto are party to that certain Amended and Restated
Credit Agreement dated as of November 10, 2014, as amended by that certain First
Amendment to Amended and Restated Credit Agreement and Consent dated as of March
19, 2015 and as further amended by that certain Second Amendment to Amended and
Restated Credit Agreement dated as of March 31, 2015 (as the same may be further
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”); and

 

WHEREAS, the Borrower has requested, and the Borrower, the Required Lenders and
the Administrative Agent agree to modify and amend certain terms and conditions
of the Credit Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.     Capitalized Terms.  All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Credit Agreement.

 

2.     Amendment to Section 1.1 of the Credit Agreement.  The definition of
“Change of Control” is hereby by amended and restated in its entirety as
follows:

 

 1 

 

 

“Change of Control”:  (a) other than WF Holding Company, LLC, Rho Ventures and
their respective Affiliates, any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 35% or more of the voting Capital Stock of EDH; (b) during any
period of 12 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of EDH cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or (c) at any time, EDH shall cease to own and control, of
record and beneficially, directly or indirectly, 100% of each class of
outstanding Capital Stock of each other Loan Party free and clear of all Liens
(except Liens created by the Security Documents).

 

3.     Conditions Precedent to Effectiveness. This Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of and in form and substance satisfactory to, as applicable,
the Administrative Agent:

 

(a)         This Amendment shall have been duly executed and delivered by the
respective parties hereto. The Administrative Agent shall have received a fully
executed copy hereof.

 

(b)         All necessary consents and approvals to this Amendment shall have
been obtained by the Loan Parties.

 

(c)         After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

 

(d)         After giving effect to this Amendment, the representations and
warranties herein and in the Credit Agreement and the other Loan Documents shall
be (i) to the extent qualified by materiality, true and correct in all respects,
and (ii) to the extent not qualified by materiality, true and correct in all
material respects, in each case on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date).

 

4.          Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

 

(a)         This Amendment is, and each other Loan Document to which it is or
will be a party, when executed and delivered by each Loan Party that is a party
thereto, will be the legally valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its respective terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
and equitable principals (whether enforcement is sought by proceedings in equity
or at law).

 

 2 

 

 

(b)         Its representations and warranties set forth in this Amendment, the
Credit Agreement, as amended by this Amendment and after giving effect hereto,
and the other Loan Documents to which it is a party are (i) to the extent
qualified by materiality, true and correct in all respects and (ii) to the
extent not qualified by materiality, true and correct in all material respects,
in each case, on and as of the date hereof, as though made on such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date).

 

(c)         The execution and delivery by each Loan Party of this Amendment, the
performance by such Loan Party of its obligations hereunder and the performance
of the Borrower under the Credit Agreement, as amended by this Amendment, (i)
have been duly authorized by all necessary organizational action on the part of
such Loan Party and (ii) will not (A) violate any provisions of the certificate
of incorporation or formation or organization or by-laws or limited liability
company agreement or limited partnership agreement of such Loan Party or (B)
constitute a violation by such Loan Party of any applicable material Requirement
of Law.

 

5.          Each Loan Party acknowledges that the Administrative Agent and the
Lenders have acted in good faith and have conducted in a commercially reasonable
manner their relationships with each Loan Party in connection with this
Amendment and in connection with the other Loan Documents. Each Loan Party
understands and acknowledges that the Administrative Agent and the Lenders are
entering into this Amendment in reliance upon, and in partial consideration for,
the above representations, warranties, and acknowledgements, and agrees that
such reliance is reasonable and appropriate.

 

6.          Payment of Costs and Expenses.  The Borrower shall pay to the
Administrative Agent all reasonable costs and out-of-pocket expenses of every
kind in connection with the preparation, negotiation, execution and delivery of
this Amendment (which costs include, without limitation, the reasonable and
documented fees and expenses of any attorneys retained by the Administrative
Agent).

 

7.          Choice of Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each party hereto submits to
the exclusive jurisdiction of the State and Federal courts in the Southern
District of the State of New York; provided, however, that nothing in the Credit
Agreement, as amended by this Amendment, or this Amendment, shall be deemed to
operate to preclude the Administrative Agent or any Lender from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of such Agent or such Lender. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AMENDMENT, THE OTHER LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS AMENDMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

 3 

 

 

8.          Counterpart Execution.  This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or by
e-mail transmission of an Adobe file format document (also known as a PDF file)
shall be equally as effective as delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or by e-mail transmission of an Adobe file format document
(also known as a PDF file) also shall deliver an original executed counterpart
of this Amendment but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.

 

9.          Effect on Loan Documents.

 

(a)         The amendments and consent set forth herein shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver, or
modification of any other term or condition of the Credit Agreement or of any
Loan Documents or to prejudice any right or remedy which the Administrative
Agent may now have or may have in the future under or in connection with the
Loan Documents; (b) to be a consent to any future consent or modification,
forbearance, or waiver to the Credit Agreement or any other Loan Document, or to
any waiver of any of the provisions thereof; or (c) to limit or impair the
Administrative Agent’s right to demand strict performance of all terms and
covenants as of any date. Each Loan Party hereby ratifies and reaffirms its
obligations under the Credit Agreement and the other Loan Documents to which it
is a party and agrees that none of the consents or modifications to the Credit
Agreement set forth in this Amendment shall impair such Loan Party’s obligations
under the Loan Documents or the Administrative Agent’s rights under the Loan
Documents. Each Loan Party hereby further ratifies and reaffirms the validity
and enforceability of all of the Liens heretofore granted, pursuant to and in
connection with the Guarantee and Collateral Agreement or any other Loan
Document to the Administrative Agent on behalf and for the benefit of the
Secured Parties, as collateral security for the obligations under the Loan
Documents, in accordance with their respective terms, and acknowledges that all
of such Liens, and all collateral heretofore pledged as security for such
obligations, continues to be and remain collateral for such obligations from and
after the date hereof. Each Loan Party acknowledges and agrees that the Credit
Agreement and each other Loan Document is still in full force and effect and
acknowledges as of the date hereof that such Loan Party has no defenses to
enforcement of the Loan Documents. Each Loan Party waives any and all defenses
to enforcement of the Credit Agreement as amended hereby and each other Loan
Documents that might otherwise be available as a result of this Amendment of the
Credit Agreement. To the extent any terms or provisions of this Amendment
conflict with those of the Credit Agreement or other Loan Documents, the terms
and provisions of this Amendment shall control.

 

 4 

 

 

(b)         To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

 

(c)         This Amendment is a Loan Document.

 

10.        Entire Agreement.  This Amendment constitutes the entire agreement
between the Loan Parties and the Lenders pertaining to the subject matter
contained herein and supersedes all prior agreements, understandings, offers and
negotiations, oral or written, with respect hereto and no extrinsic evidence
whatsoever may be introduced in any judicial or arbitration proceeding, if any,
involving this Amendment. All of the terms and provisions of this Amendment are
hereby incorporated by reference into the Credit Agreement, as applicable, as if
such terms and provisions were set forth in full therein, as applicable. All
references in the Credit Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import shall mean the Credit Agreement as amended
hereby.

 

11.        Severability.  The provisions of this Amendment are severable, and if
any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this Amendment in any jurisdiction.

 

[SIGNATURE PAGES FOLLOW]

 

 5 

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  BORROWER:       EVERYDAY HEALTH, INC.       By:  /s/ Alan Shapiro   Name: Alan
Shapiro   Titlle: EVP and General Counsel       EVERYDAY HEALTH MEDIA, LLC      
By:  /s/ Alan Shapiro   Name: Alan Shapiro   Title: EVP and General Counsel    
  MEDPAGE TODAY, L.L.C.       By:  /s/ Alan Shapiro   Name: Alan Shapiro  
Title: President

 

 6 

 

 

  GUARANTOR:       DOCTORDIRECTORY.COM, LLC       By:  /s/ Alan Shapiro   Name:
Alan Shapiro   Title: President       Cambridge BioMarketing Group, LLC      
By:  /s/ Alan Shapiro   Name Alan Shapiro   Title: President

 

 7 

 

 

  SILICON VALLEY BANK,   as Administrative Agent, as a Lender, as Issuing Lender
and as Swingline Lender       By:  /s/ Jennie T. Bartlett   Name: Jennie T.
Bartlett   Title: Vice President    

 

 8 

 

 

  COMERICA BANK,   as a Lender       By: /s/ John Benetti   Name: John Benetti  
Title: Senior Vice President    

 

 9 

 

 

  SUNTRUST BANK,   as a Lender       By:  /s/ Marshall T. Mangum, III   Name:
Marshall T. Mangum, III   Title:       Director

 

 10 

 

 

  CIT FINANCE LLC,   as a Lender       By:  /s/ Timothy G. Beh   Name: Timothy
G. Beh   Title:       Vice President

 

 11 

 

 

  MUFG UNION BANK, N.A.,   as a Lender       By:  /s/ Edward Khaymenis   Name:
Edward Khaymenis   Title:       Vice President

 

 12 

 

 

  STIFEL BANK & TRUST,   as a Lender       By:  /s/ John H. Phillips   Name:
John H. Phillips   Title:       Executive Vice President

 

 13 

 